  Case 18-25548         Doc 16     Filed 11/20/18 Entered 11/20/18 09:39:53              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-25548
         DERRICK WOLFE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/11/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/18/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 2.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-25548         Doc 16        Filed 11/20/18 Entered 11/20/18 09:39:53                   Desc Main
                                        Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor                       $0.00
        Less amount refunded to debtor                                 $0.00

NET RECEIPTS:                                                                                            $0.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                    $0.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                          $0.00
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                        $0.00

Attorney fees paid and disclosed by debtor:                    $290.00


Scheduled Creditors:
Creditor                                         Claim         Claim         Claim        Principal       Int.
Name                                   Class   Scheduled      Asserted      Allowed         Paid          Paid
ADT SECURITY SER                   Unsecured         532.00           NA            NA            0.00        0.00
AFC UNION                          Secured       45,633.00            NA            NA            0.00        0.00
AMBETTER INSURED BY CELTIC         Unsecured         393.00           NA            NA            0.00        0.00
AT&T SERVICES INC                  Unsecured         700.00           NA            NA            0.00        0.00
BLAZE MASTERCARD                   Unsecured         389.00           NA            NA            0.00        0.00
CAPITAL ONE BANK USA               Unsecured      1,594.00            NA            NA            0.00        0.00
CAPITAL ONE BANK USA               Unsecured      1,525.00            NA            NA            0.00        0.00
FIRST NATIONAL CREDIT CARD         Unsecured         383.00           NA            NA            0.00        0.00
FIRST PREMIER BANK                 Unsecured         317.00           NA            NA            0.00        0.00
FIRST PREMIER BANK                 Unsecured         322.00           NA            NA            0.00        0.00
GE CAPITAL RETAIL BANK             Unsecured         621.00           NA            NA            0.00        0.00
HINCKLEY SPRINGS                   Unsecured          48.00           NA            NA            0.00        0.00
IL DEPT OF REVENUE                 Unsecured      2,322.00            NA            NA            0.00        0.00
IL DEPT OF REVENUE                 Unsecured      1,807.00            NA            NA            0.00        0.00
MERRILLVILLE CONSERVANCY DIST      Unsecured         143.00           NA            NA            0.00        0.00
MSW CAPITAL LLC                    Unsecured      1,384.00            NA            NA            0.00        0.00
PARK WEST APARTMENTS               Unsecured      1,323.00            NA            NA            0.00        0.00
Pioneer Credit Recovery            Unsecured         876.00           NA            NA            0.00        0.00
Pioneer Credit Recovery            Unsecured          98.00           NA            NA            0.00        0.00
RIVERLINK                          Unsecured          13.00           NA            NA            0.00        0.00
SHERIFF OF LAKE CONTY CIVIL DIVI   Unsecured      3,086.00            NA            NA            0.00        0.00
SPRINT SOLUTIONS INC               Unsecured      6,630.00            NA            NA            0.00        0.00
SQUARE.COM                         Unsecured      8,000.00            NA            NA            0.00        0.00
SUN TRUST BANK DDA RECOVERY        Unsecured      2,515.00       1,162.20      1,162.20           0.00        0.00
UNITED ROAD                        Unsecured      2,025.00            NA            NA            0.00        0.00
UNIVERSAL CREDIT CARD SER          Unsecured      3,546.00            NA            NA            0.00        0.00
VILLAGE OF EAST HAZEL CREST        Unsecured         200.00           NA            NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-25548         Doc 16      Filed 11/20/18 Entered 11/20/18 09:39:53                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $1,162.20                $0.00            $0.00


Disbursements:

         Expenses of Administration                                  $0.00
         Disbursements to Creditors                                  $0.00

TOTAL DISBURSEMENTS :                                                                             $0.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
